Case 0:20-cv-61557-WPD Document 54 Entered on FLSD Docket 08/10/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 20-CV-61557-DIMITROULEAS/STRAUSS


  ANTHONY JEROME WALKER, et al.,

         Plaintiffs,
  v.

  GRAMPA’s REAL ESTATE INC.,
  d/b/a Grampa’s Bakery & Restaurant, et al.,

         Defendants.
                                                   /

                              REPORT AND RECOMMENDATION

         THIS CAUSE is before me upon Defendants’ Motion for Sanctions and Incorporated

  Memorandum of Law (“Motion for Sanctions”). (DE 38). The Motion in this case was denied in

  part and referred in part by the Honorable William P. Dimitrouleas, United States District Judge,

  pursuant to 28 U.S.C. § 636 and the Magistrate Rules of the Local Rules of the Southern District

  of Florida (“Referral Order”). (DE 41). Specifically, the Referral Order referred to me the issue

  of attorney’s fees, which Defendants seek as a result of Plaintiff Macula and Plaintiff Williams

  failing to appear at mediation, where Plaintiffs’ counsel and the other eleven Plaintiffs appeared.

  Id. Having reviewed the Motion for Sanctions, the supplement to the motion (“Supplement”)

  (DE 49), the Response (DE 51) and the record, and being otherwise duly advised, I respectfully

  RECOMMEND that the Motion for Sanctions be DENIED as detailed below.

         Because the Motion for Sanctions seeks an unspecified amount of attorney’s fees pursuant

  to Fed. R. Civ. P. 16(f) against Plaintiffs Macula and Williams only – not against Plaintiffs’ counsel

  – I ordered Defendants to supplement their motion if the parties’ conferral efforts pertaining to

  fees sought by the motion were unsuccessful. (DE 43 at 3). On August 2, 2021, Defendants filed
Case 0:20-cv-61557-WPD Document 54 Entered on FLSD Docket 08/10/2021 Page 2 of 4




  their Supplement. (DE 49). The Supplement seeks a total of 1.2 hours at $300 per hour, or a total

  of $360.00, only for the time spent preparing the Motion for Sanctions. Id.

         Federal Rule of Civil Procedure 16(f) allows for sanctions if a party “fails to obey a

  scheduling or other pretrial order.” Fed. R. Civ. P. 16(f)(1)(C). In making their Motion for

  Sanctions, Defendants state that “Rule 16(f)(2) provides, ‘[i]nstead of or in addition to any other

  sanction, the court must order the party, its attorney, or both to pay the reasonable expenses --

  including attorney's fees -- incurred because of any noncompliance with this rule, unless the

  noncompliance was substantially justified, or other circumstances make an award of expenses

  unjust.’” (DE 38 at ¶12) (quoting from Granados v. Palm Coast Bldg. Maint., Inc., No. 20-CV-

  81917-RAR, 2021 WL 1617689, at *2 (S.D. Fla. Jan. 26, 2021)). As Defendants note, however,

  “‘[t]he sanctions contained in Rule 16(f) were designed to punish lawyers and parties for conduct

  which unreasonably delays or otherwise interferes with the expeditious management of trial

  preparation.’” Id. at ¶11 (quoting Granados, 2021 WL 1617689 at *2 (citing Goforth v. Owens,

  766 F.2d 1533, 1535 (11th Cir. 1985)).

         Here, it does not appear that the nonappearance of Plaintiffs Williams and Macula at

  mediation caused unreasonable delay or interference with trial preparation. Indeed, Defendants

  state that “[d]ue to the presence of every other Plaintiff in this matter at mediation, Defendants do

  not [even] believe an award of fees and costs against Plaintiffs’ counsel is warranted.” (DE 38 at

  ¶15). Thus, Defendants acknowledge that eleven of the thirteen Plaintiffs appeared as scheduled

  for mediation and seek sanctions only against two of the thirteen Plaintiffs individually.

  Additionally, Plaintiffs’ counsel avers that the mediation ended quickly in an impasse because the

  parties were far apart in their positions regarding settlement. (DE 51 at ¶4). Moreover, Defendants

  fail to identify or seek any fees or costs that were unnecessarily incurred or avoidable due to



                                                   2
Case 0:20-cv-61557-WPD Document 54 Entered on FLSD Docket 08/10/2021 Page 3 of 4




  Plaintiffs Williams and Macula not attending the mediation. Instead, Defendants seek fees for

  preparation of their motion for sanctions. (DE 49 at 2). Thus, I conclude that Plaintiff Williams’

  and Plaintiff Macula’s nonappearance caused no interference or delay, and monetary sanctions

  under Rule 16(f) are not supported in this instance.

         Nevertheless, Plaintiffs Williams and Macula appear unengaged in this litigation and

  should be held accountable for such conduct. Plaintiffs’ counsel notes that he has been unable to

  reach Plaintiffs Williams and Macula, and he seeks to withdraw as counsel as a result. (DE 51 at

  ¶12; DE 50). While the District Court declined to dismiss the claims of Plaintiffs Macula and

  Williams for failure to appear at mediation (DE 41), their counsel’s averment that he has been

  unable to contact them provides stronger indication that they are not pursuing their claims. Indeed,

  while Plaintiffs’ counsel filed a response to the instant Motion for Sanctions on their behalf,

  Plaintiffs Macula and Williams offer no explanation for their failure to attend mediation, and their

  attorney seeks to withdraw as counsel because he has “lost contact” with them. (DE 50). “A

  district court may sua sponte dismiss a case under the authority of either Rule 41(b) or the court's

  inherent power to manage its docket” if a plaintiff fails to comply with a court order or fails to

  prosecute the case. Johnson v. DuBose, 806 F. App'x 927, 928 (11th Cir. 2020) (citing Betty K

  Agencies, Ltd. v. M/V MONADA, 432 F.3d 1333, 1337 (11th Cir. 2005)). Therefore, I recommend

  that the District Court issue an Order to Show Cause directing Plaintiffs Macula and Williams to

  show cause why their claims should not be dismissed for failure to prosecute.

         In sum, while I find that sanctions under Rule 16(f) are not warranted, I also find that

  Plaintiffs Macula and Williams should be held accountable for their lack of engagement with this

  case. Although their failure to attend mediation standing alone may not warrant dismissal,

  compounding that failure by failing to provide a reasonable (or, indeed, any) explanation for that



                                                   3
Case 0:20-cv-61557-WPD Document 54 Entered on FLSD Docket 08/10/2021 Page 4 of 4




  failure and not communicating with their counsel suggests a need for additional scrutiny.

  Accordingly, I respectfully RECOMMEND as follows:

         1. That the Motion for Sanctions (DE 38) be DENIED; and

         2. That Plaintiffs Macula and Williams be ORDERED to SHOW CAUSE within a

             reasonable period of time why their claims should not be dismissed for failure to

             prosecute.

         The parties will have fourteen (14) days from the date of being served with a copy of this

  Report and Recommendation within which to file written objections, if any, with the Honorable

  William P. Dimitrouleas, United States District Judge. Failure to file objections timely shall bar the

  parties from a de novo determination by the District Judge of an issue covered in the Report and

  shall bar the parties from attacking on appeal unobjected-to factual and legal conclusions contained

  in this Report except upon grounds of plain error if necessary in the interest of justice. See 28

  U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140, 149 (1985); Henley v. Johnson, 885 F.2d 790,

  794 (1989); 11th Cir. R. 3-1 (2016).

         DONE AND SUBMITTED in Fort Lauderdale, Florida, this 10th day of August 2021.




  Copies furnished via CM/ECF to:

  Hon. William P. Dimitrouleas
  Counsel of record




                                                    4
